Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  January 16, 2019                                                                                  Bridget M. McCormack,
                                                                                                                   Chief Justice

  157867                                                                                                  David F. Viviano,
                                                                                                          Chief Justice Pro Tem

                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
                                                                                                       Richard H. Bernstein
  JAMES E. SCOTT, STUART SCOTT, JOHN                                                                   Elizabeth T. Clement
  SCOTT, WILLIAM SCOTT, MARY                                                                           Megan K. Cavanagh,
  KATHERINE LAMB, ANNE SCOTT, and                                                                                       Justices
  MARY B. SCOTT,
             Petitioners-Appellants,
  v                                                                 SC: 157867
                                                                    COA: 339007
                                                                    MTT: 15-003121-TT
  CITY OF SOUTH HAVEN,
            Respondent-Appellee.

  _________________________________________/

        On order of the Court, the application for leave to appeal the April 19, 2018
  judgment the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           January 16, 2019
           p0109
                                                                               Clerk